PER CURIAM.
No written notice of this accounting proceeding ordered against the receiver was given to the surety on the receiver’s official bond, under Code Civ. Proc. § 715, which requirement means a notice in writing. Erving v. City of New York, 131 N. Y. 133, 29 N. E. 1101. Hence the accounting proceedings, and the refereb’s findings, with the orders of the court made thereon, as against the surety, had no effect. Stratton v. City Trust, etc., Co., 86 App: Div. 551, 83 N. Y. Supp. 780. The evidence of the receiver’s default and misfeasance being based only on these accounting proceedings left the complaint totally unsupported as to the surety, so that it was rightly dismissed. The judgment is therefore affirmed, with costs.